EXHIBIT 10.2


SUMMARY OF AMENDMENT TO ANNUAL INCENTIVE PLAN


On February 26, 2013, the Board approved an amendment to the Company’s
non-equity annual incentive plan (the “AIP”) for its named executive officers.
The terms of the AIP have been previously disclosed in filings of the Company
with the Securities and Exchange Commission (the “SEC”) and a more complete
description of the AIP can be located in the Exhibits to the Company’s Annual
Report on Form 10-K and in the Company’s latest proxy statement, as filed with
the SEC. Determinations of awards to be made pursuant to the AIP are based on
the Company’s asset growth and net income, as well as a subjective determination
of the Board.
 
Based on the amendment recently approved by the Board, the discretionary awards
for the fiscal year 2013 under the AIP (if any) for Mr. Remer Y. Brinson, III
(CEO) and Mr. Thomas J. Flournoy (CFO) will be settled in restricted stock
grants with immediate vesting, rather than cash. The amount of restricted stock
to be awarded will be determined by converting the dollar amount of the
discretionary bonus (as if it were to be paid in cash) to restricted stock,
rounded up to the next full share, based on the “fair market value” of the
shares at the date of grant. For purposes of this determination, “fair market
value” shall mean the average closing price of the Company’s common stock on the
Over-the-Counter Bulletin Board (or other national quotation service) for the
ten (10) business days prior to such date.














 